Title: To Benjamin Franklin from the Comte de Milly, 8 January 1777
From: Milly, Nicolas-Christiern de Thy, comte de
To: Franklin, Benjamin


a paris le 8: janvier 1777
M. le comte de Milly de l’academie des Sçiences de paris est venu pour avoir l’honneur de voir Monsieur le docteur franklin et le prier de lui faire l’honneur de diner ches lui lundy 13: de ce mois, avec plusieurs de ses confreres qui seront tous fort aise de voir de près le grand homme qu’ils ont admiré de loin.
M. le comte de Milly demeure rüe dauphine la 2me. porte cocherre a droite en venant du pont neuf dans la même maison de M. jombert le pereLibraire du Roi.
 
Addressed: A Monsieur / Monsieur le docteur / franklin, de lacademie / Royale des Sciences de paris &c & / A paris
